Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1,4, 6, 7, 10, 12, 13, 16, and 18 are amended.
Claims 5,11, and 17 are cancelled.
Claims 1-4, 6-10,12-16, and 18 are pending. 


Response to Remarks:
Regarding 101:
The Applicant asserts that the abstract ideas of a mental process and organizing human activity are not discussed with the amended (or original) set of claims. The Examiner respectfully disagrees.
Regarding a Mental Process:
A mental process is one in which the abstract idea can be performed with the human mind. This includes, but is not limited to, observing, evaluation, opinion, and judgement.  Here, the claims are doing such activities. The claims require the system to identifying, analyzing, and render a judgement regarding the truth of the information.  Thus, the invention is observing, evaluating, and rendering an opinion/judgement about the information. The same key attributes of a human mind.

Regrading Organizing Human Activity:
Organizing human activity are, among other things, commercial and legal interactions and managing interaction between individuals.  Here, the claims are doing both activities.  They are, for one, allowing and even facilitating a commercial/legal interaction between the subscriber of the curated content and provider of the curated content. Moreover, by doing so, the facilitation of the commercial/legal interaction becomes one in which the invention is managing interactions of individuals. The invention is limited to whom may see the curated content and what is “true” for the individuals to know/understand. 

Thus, the abstract ideas of the claims are maintained. 

Regarding 103:
The Applicant asserts that the newly amended limitations overcome the previous rejection. The Examiner agrees, however, upon further searching and examination, the Examiner has presented the Applicant with new rejections. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-4, 6-10, 12-16, and 18 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Specifically, the claims are directed to the abstract idea of a mental process and organizing human activity. 
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1, 7, and 13 when “taken as a whole,” are directed to the abstract idea of a mental process and organizing human activity.

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claim 14 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within a mental process and organizing human activity and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…processor…social network system…system of paid curated content producer…link…computer program product…computer readable storage medium…computer readable tangible storage devices…”

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 1-4, 6-10, 12-16, and 18 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claim 1, 7, and 13 do not include any limitations amounting to significantly more than the abstract idea, alone. Claim 1, 7, and 13 do include various elements that are not directed to the abstract idea.  These elements include, “…processor…social network system…system of paid curated content producer…link…computer program product…computer readable storage medium…computer readable tangible storage devices…”

 These amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig.4-5 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 2-4, 6-10, 12, 14-16, and 18 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 7, and 13.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mylinski (US Pub. No. 20130066730) (Hereinafter, Myslinkski) in view of Patton et al. (US Pub. No. 2016/0034712) (hereinafter, Patton) in further view of James et al. (US Patent No. 9477818) (hereinafter, James).


As per claim 1,
Myslinkski teaches, 
A computer-implemented method for mediating between social networks and paid curated content producers in mis informative content mitigation, the method comprising:
(Abstract)
receiving, by one or more processors of a computer mediating between a social network and a system of paid curated content producer, from the social network system, a request for users of the social network system to access curated content behind a paywall, the curated content being related to mis informative content that has been identified by the social network system;
(paragraphs 28-30 with paragraph 81, wherein paragraph 30 is teaching by example; Examiner noting: paragraph 28-29 teaching how the prior art system verifies content from the Internet, such as a blog or website; then paragraph 30 teaching by example how the curated content given and related to the mis informative content that has been identified and checked/verified; further noting on paragraph 81 the prior art teaching the ability to have a paying scheme for accessing the content, noting “…Another example is pay per click or click-through money-making Any other implementation of making money using the fact checking system is able to be implemented…”)

Myslinkski does not teach, however,  Patton does teach,
Predicting, by the one or more processors, a number of visits to the curated content by the users of the social network system, based on a history of accesses to similar curated content by the users of the social network system;
(paragraph 47)
sending to the system of the paid curated content producer, by the one or more processors, a request for removing the paywall of the curated content
(Fig. 1, element S410, and corresponding paragraph 23)
Sending to the system of the paid curated content producer, by the one or more processors, information about the number of the visits, wherein, based on the information, the system of the paid curated content producer determines whether to remove the paywall;
(paragraph 72, noting “…estimating the number of views of the post…”)
Myslinkski is directed to a fact checking system verifies the correctness of information and/or characterizes the information by comparing the information with one or more sources. (see, Myslinkski- paragraph 4) Patton is directed to a dynamic event related content detection, curation, and presentation in the social media field.  (see, Patton- paragraph 3) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Patton within the invention of Myslinkski with the motivation of using social networking services that can provide a rich source of data for real-time event detection. (see, Patton paragraph 4)  Moreover, since both inventions are closely related in the same field of endeavor, namely fact checking Internet information, their incorporation would indicate a high level of success.

Myslinkski/Patton do not explicitly teach; however, James does teach,
Receiving from the paid curated content producer, by the one or more processor, a notification that the paid curated content producer removes the paywall for the curated content;
(column 5, lines 50-63, noting “… Thus, continuing the scenario introduced with reference to FIG. 3 in which second user account 308 (but not first user account 304 associated with first device 302) has access privileges to premium content 120, first device 302 can receive authorization 116, but only if fewer than some number, X, authorizations from second account 308 or for a particular instance of premium content 120 have already been authorized. Such might be exemplified by a scenario in which a user that has paid for some premium content 120 might be able to share such with up to five of his or her friends, or a particular instance of premium content 120 might be shared with the first 1000 friends of the first 100 people to purchase that particular premium content 120…”)

Myslinkski is directed to a fact checking system verifies the correctness of information and/or characterizes the information by compare in the information with one or more sources. (see, Myslinkski- paragraph 4) Patton is directed to a dynamic event related content detection, curation, and presentation in the social media field.  (see, Patton- paragraph 3)  Gavin is directed to a fact checking system that enables access to premium or paid content based on a social network relationship with an entity that has access to the premium content.  (see, James- Abstract) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Gavin within the invention of Myslinkski/Patton with the motivation of improving content hosting architectures and social networking architectures. (see, James-Abstract)  Moreover, since the inventions are closely related in the same field of endeavor, namely fact checking Internet information, their incorporation would indicate a high level of success.
Myslinkski teaches,
providing to the social network system, by the one or more processors, a link for accessing to the curated content without the paywall on the system of the paid curated content producer; and
(paragraph 49, noting, “…In some embodiments, sources to the verification data are provided (e.g. using hyperlinks or citations). In some embodiments, the text itself includes a hyperlink…”)
wherein, on the social network system, the mis informative content is flagged and the link for accessing the curated content is presented aside the mis informative content
(paragraph 88, noting “…Users are able to flag the statements using Twitter, polling, text messaging (e.g. SMS or MMS), audio texts, Video texts, phone, Voice, selecting (e.g. with a mouse, key board, remote control, hand-waving, body-motion capture, touchless 3D input or joystick), highlighting, copying, or any other implementation of flagging a statement. In some embodiments, a flagged statement is then highlighted or another effect is applied. Flagging is also able to include a “thumbs up”/“thumbs down” or “happy face”/"frown” representation…”; see further, paragraph 49, noting “…In some embodiments, sources to the verification data are provided (e.g. using hyperlinks or citations)…” and further noting, paragraph 60, example 3, teaching by example, how the content is false, then flagged and a citation with the accurate statement is presented instead.)

As per claim 2,
Myslinkski teaches, 
the computer-implemented method of claim 1, further comprising:
identifying, by the social network system, the mis informative content;
(paragraph 60, teaching by example)
identifying, by the social network system, topics of the mis informative content;
(paragraph 86)
sending, by the social network system, the mis informative content, the topics, and network information of the social network system; and
(paragraph 75-77, wherein the prior art discussing information regarding fact checking being sent to the user device, read in light of paragraphs 59-discussing mis informative content being sent; paragraphs 86-discussing topics of the content being sent; and paragraphs 73-78 discussing all the various network information of the social network system that is used in sending the information)
Myslinkski does not teach, however, Patton does teach,
sending, by the social network system, the request for the curated content.
(Fig. 1, element S410, and corresponding paragraph 23)

Myslinkski is directed to a fact checking system verifies the correctness of information and/or characterizes the information by comparing the information with one or more sources. (see, Myslinkski- paragraph 4) Patton is directed to a dynamic event related content detection, curation, and presentation in the social media field.  (see, Patton- paragraph 3) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Patton within the invention of Myslinkski with the motivation of using social networking services that can provide a rich source of data for real-time event detection. (see, Patton paragraph 4)  Moreover, since both inventions are closely related in the same field of endeavor, namely fact checking Internet information, their incorporation would indicate a high level of success.

As per claim 3,
Myslinkski does not teach, however, Patton does teach,
the computer-implemented method of claim 2, wherein the network information comprises at least one of graph topology metrics and characteristics of the social network system
(paragraph 70, noting “…The measure of exposure can be determined based on: the exposure to the post content at the endpoint (e.g., associated with the endpoint URI), the exposure to the post content based on a social graph of the respective author within the respective social networking system (e.g., wherein the social graph can include, on the social networking system: the immediate contacts of the author, the author's friends, friends of the author's friends, the author's community, public members, or any other suitable social networking system account that can access the author's post), based on the exposure to the post content based on the social graph of a different account of the author on other social networking systems (e.g., linked to the originating social networking system), and/or through any other suitable source…” wherein the prior art’s discussing the contacts of the author is functioning as graph topology metrics and the measure of exposure of the content is functioning as characteristics of the social network system)
Myslinkski is directed to A fact checking system verifies the correctness of information and/or characterizes the information by comparing the information with one or more sources. (see, Myslinkski- paragraph 4) Patton is directed to a dynamic event related content detection, curation, and presentation in the social media field.  (see, Patton- paragraph 3) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Patton within the invention of Myslinkski with the motivation of using social networking services that can provide a rich source of data for real-time event detection. (see, Patton paragraph 4)  Moreover, since both inventions are closely related in the same field of endeavor, namely fact checking Internet information, their incorporation would indicate a high level of success.

As per claim 4,
Myslinkski teaches,
…based on the topics…
(paragraph 86, see notations above)
Myslinkski does not teach, however, Patton does teach,
 The computer-implemented method of claim 2, further comprising:
predicting, by the one or more processors, reach of the mis informative content, based…and the network information;
(paragraph 72, noting “…and estimating the number of views of the post and/or receiving the number of views of the post based on the social graph((s) of the author….”)
Myslinkski is directed to A fact checking system verifies the correctness of information and/or characterizes the information by comparing the information with one or more sources. (see, Myslinkski- paragraph 4) Patton is directed to a dynamic event related content detection, curation, and presentation in the social media field.  (see, Patton- paragraph 3) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Patton within the invention of Myslinkski with the motivation of using social networking services that can provide a rich source of data for real-time event detection. (see, Patton paragraph 4)  Moreover, since both inventions are closely related in the same field of endeavor, namely fact checking Internet information, their incorporation would indicate a high level of success.

Myslinkski teaches,
retrieving from one or more systems of respective paid curated content producers, by the one or more processors, the curated content;
(paragraphs 28-30, wherein paragraph 30 is teaching by example; Examiner noting: paragraph 28-29 teaching how the prior art system verifies content from the Internet, such as a blog or website; then paragraph 30 teaching by example how the curated content given and related to the mis informative content that has been identified and checked/verified)
ranking, by the one or more processors, the one or more systems of the respective paid curated content producers, based on user preferences for the respective of paid curated content producers; and
(paragraph 32, wherein the rating is functioning as ranking)
selecting, by the one or more processors, from the one or more systems of the respective paid curated content producers, the system of the paid curated content producer, based on ranking the one or more systems of the respective paid curated content producers.
(paragraph 32 teaching by example, wherein the user of the prior art systems selects ratings and the prior art system only gives information from those who are within the rating)

As per claims 7-10 and 13-16,
Claims 7-10 and 13-16 recite mirror claims to claims 1-4 and therefore rejected under similar rationale. 
Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mylinski in view of Patton as applied to claims 1, 7, and 13 above, and further in view of Myslinkski (US Pub. No. 2015/0293897) (hereinafter, Myslinkski ‘897).

As per claim 6,
Myslinkski/Patton do not teach, however, Myslinkski’897 does teach, 
 The computer-implemented method of claim 1, further comprising:
in response to that no curated content is available on the system of the paid curated content producer, requesting, by the one or more processors the system of the paid curated content producer …
(paragraph 73, teaching by example of a creation of curated content to refute the mis informative content, noting “…In another example, a device (e.g., a user's mobile device or a vehicle device) determines that user's vehicle is moving much slower than the speed limit, so the device automatically communicates with a drone (either directly or through a server), and the drone utilizes GPS information of the vehicle to move into position to analyze the traffic issues…” Read in light of paragraph 129, noting “…In some embodiments, web sites/pages are classified in different priority classifications, including paid and unpaid classifications, where the web pages in the paid classifications are fact checked and coded before the pages in the unpaid classifications…”)

Myslinkski is directed to A fact checking system verifies the correctness of information and/or characterizes the information by compare in the information with one or more sources. (see, Myslinkski- paragraph 4) Patton is directed to a dynamic event related content detection, curation, and presentation in the social media field.  (see, Patton- paragraph 3)  Myslinkski ‘897 is directed to a fact checking system.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Myslinkski ‘897 within the invention of Myslinkski/Patton with the motivation that all of the inventions are closely related in the same field of endeavor, namely fact checking Internet information, their incorporation would indicate a high level of success.


Myslinkski does teach,
…. to create the curated content to refute the mis informative content.
(see, paragraph 154, wherein the searching is functioning as creating the curated content, noting, “… In some embodiments, the fact checker is used to determine the validity of commercials. For example, if a commercial claim the advertised product is the best, the fact checker is able to compare the product by searching for ratings on comparison websites, and/or any other resources to determine if the commercial is true. The fact checker is also able to present additional information to provide a user more detail…” Read in light of paragraph 167 and 183, noting “…In some embodiments, an avatar or other representation of an entity is displayed on a show (e.g. a television show or webcast) to present the fact checking information…” and noting on 183, “…For further example, the fact checker finds that the speaker misspoke and said $100 Billion instead of $100 Million. The fact checker presents this to the moderator who then approves the correction which is then posted to viewer's screens. Although this slows down the process slightly, the delay will be minimal such that the indication is still presented within several seconds and possibly even within one second…”)

As per claims 12 and 18,
Claims 12 and 18 recite mirror claims to claim 6, and therefore, rejected under similar rationale. 






Conclusion:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623